DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-25, 27-31, 34-36, 38,41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zarinetchi et al. (US 6,442,434) in view of Salmet (US 3,828,335)

Re Claims 21 and 42; Zarinetchi discloses an inductive power outlet (Fig. 2 the entire circuit before and including the inductor 32), configured to be coupled with at least one secondary inductive coil (34 and all the circuits after), the inductive power outlet comprising: 
at least one primary inductive coil (32) inductively coupling at a resonant frequency with the at least one secondary inductive coil (34), 
wherein the primary inductive coil (32) is wired to a power supply (20) via a driver (70) configured to provide driving voltage across the primary inductive coil, (Fig. 2) 
wherein the resonant frequency is derived from an inductance (32) and a capacitance (30) of the inductive power outlet, (Fig.2, the inductor produces the inductance and the capacitor produces the capacitance which forms the resonant frequency) and 
a reception circuit (control circuit) comprising a voltage monitor for monitoring amplitude across the primary inductive coil, (Col 2 line 47-50 and see col 6 lines 35-45)
wherein the reception circuit is configured for detection of control signals (72) originated at the secondary inductive coil by connecting at least one electric element (resistor shown in Fig 9A) to the secondary inductive coil (34) connected to an electric load,(44)  (Col 3 line 4-10) and wherein the inductive power outlet  continually adjusts said driving voltage for regulating power across the electric load based on said detection of control signals originated at the secondary inductive coil.(Col 13 line 26-35)
wherein an inductive feedback channel spans across the inductive power outlet and the second unit and the reception circuit comprising an inductive power outlet portion of the inductive feedback channel. (channel is understood as a path along which information in the form of an electrical signal passes and because the information is originated from the transmitter (control device), the channel spans from the inductive power outlet and ends with the reception device)
Zarinetchi does not disclose wherein the driving voltage oscillates at a transmission frequency higher than the resonant frequency; 
However, Salmet discloses wherein the driving voltage oscillates at a transmission frequency higher than the resonant frequency (Col. 3 line 17-33)
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have the driving voltage oscillates at a transmission frequency higher than the resonant frequency motivated by the desire to efficiently transfer power generated to the load so that maximum power is transferred. 

Re Claim 22; Zarinetchi discloses wherein said driver (70) comprises a switching unit (the detail of the switches are shown in Fig 3d(1)) for intermittently connecting the primary inductive coil to said power supply.(See Col 11 line 36-45)

Re Claim 23; Zarinetchi discloses wherein said transmission frequency lies within a range in which induced voltage varies approximately linearly with frequency. (Voltage is an electrical signal and frequency defines the behavior of signal, thus voltage varies approximately linearly with frequency)

Re Claim 24; Zarinetchi discloses wherein the control signal (72) is used for transferring a feedback signal (76, Fig. 4) originated at said secondary inductive coil (34) to said primary inductive coil (32) for regulating power transfer across said coupling. (Col 13 line 20-45)

Re Claim 25; Zarinetchi discloses wherein said driver is configured to adjust said transmission frequency in response to said feedback signals. (Col 13 line 20-45)

Re Claim 27; Zarinetchi discloses wherein said feedback signal carries data pertaining to the operational parameters of said electric load. (Col 13 line 20-45)

Re Claim 28; Zarinetchi discloses wherein said operational parameters are selected from the group consisting of required operating voltage for said electric load; required operating current for said electric load; required operating temperature for said electric load; required operating power for said electric load; measured operating voltage for said electric load; measured operating current for said electric load; measured operating temperature for said electric load; measured operating power for said electric load; power delivered to said primary inductive coil; power received by said secondary inductive coil; a user identification code; and a combination thereof. (Col 13 line 20-45)

Re Claim 29; Zarinetchi discloses wherein said voltage monitor is configured to detect significant increases in primary voltage. (Col 13 line 20-45)

Re Claim 30; Zarinetchi discloses comprising a power converter selected from the group consisting of a transformer, a DC-to-DC converter, an AC-to-DC converter, an AC-to-AC converter, a fly-back transformer, a fly-back converter, a full-bridge converter, a half-bridge converter; a forward converter; and a combination thereof. (Fig. 3d shows a half-bridge converter)

Re Claim 31; Zarinetchi discloses wherein said secondary inductive coil (34) is wired to two inputs of a bridge rectifier (Q1 and Q2, Fig. 10c) and said electric load (44) being wired to two outputs of said bridge rectifier, wherein a transmission circuit (D1-D4) is wired to one input of said bridge rectifier and one output of said bridge rectifier. (Fig. 10c)

Re Claim 34; Zarinetchi discloses wherein the inductive power outlet is incorporated into at least one application selected from the group consisting of inductive chargers, inductive power adaptors, power tools, kitchen appliances, bathroom appliances, computers, media players, office equipment, implanted devices, pacemakers, trackers, and RFID tags. (abstract)

Re Claim 35; Zarinetchi discloses wherein said reception circuit is adapted to detect control signals originated at the secondary inductive coil by connecting at least one electric element to said secondary inductive coil so as to increase said resonant frequency. (Fig. 9a shows the resistor is connected in the circuit, thus increase resonant frequency)

Re Claim 36; Zarinetchi discloses an inductive power outlet (Fig. 2, the entire circuit on the left including 32), configured to be coupled with at least one secondary inductive coil (34 and all the circuit after 34), comprising: at least one primary inductive coil (32) wired to a power supply (20) via a driver (70), 
wherein the primary inductive coil (32) is inductively coupled with at the least one secondary inductive coil (34) with a coupling having a characteristic resonant frequency, (the capacitor and the inductor creates a resonant frequency, Fig. 2)
wherein the secondary inductive coil (34) is wired to an electric load (44), 
wherein said driver (70) is configured to provide a driving voltage across the primary inductive coil, (Fig. 2)
wherein said primary inductive coil (32) is further wired to a reception circuit (control circuit) comprising a voltage monitor for monitoring the amplitude of a primary voltage across said primary coil, (Col 2 line 47-50 and see col 6 lines 35-45)
wherein said reception circuit is adapted to detect control signals originated at the secondary inductive coil by connecting at least one electric element (resistor shown in Fig. 9a) to said secondary inductive coil, (Col 3 line 4-10) and 
wherein the resonant frequency is derived from an inductance and a capacitance of the inductive power outlet said voltage monitor, (Fig.2, the inductor produces the inductance and the capacitor produces the capacitance which forms the resonant frequency)
further comprises a correlator for cross correlating the amplitude of said primary voltage with said bit rate signal for producing an output signal (72). (Bit rate refers to the rate at which data is processed or transferred and col 13 line 37-45 discloses producing an output signal based on amplitude of said primary voltage. Because the data is transferred it circuit would obviously include a correlator for cross correlating the amplitude of said primary voltage with said bit rate signal in order to produce the output signal.)
Zarinetchi does not disclose wherein the driving voltage oscillates at a transmission frequency significantly different from the characteristic resonant frequency of said coupling, wherein the driving voltage oscillates at a transmission frequency higher than the resonant frequency of said coupling, 
However, Salmet discloses wherein the driving voltage oscillates at a transmission frequency significantly different from the characteristic resonant frequency of said coupling, wherein the driving voltage oscillates at a transmission frequency higher than the resonant frequency of said coupling, (Col. 3 line 17-33)
Therefore, it would have been obvious to one of the ordinary skills in the art at the filing of the invention to have the driving voltage oscillates at a transmission frequency higher than the resonant frequency motivated by the desire to efficiently transfer power generated to the load so that maximum power is transferred. 

Re Claim 38; Zarinetchi discloses wherein a resistor (Rx, Ry) of the inductive power outlet draws power during one half of an alternating current (AC) cycle to reduce power loss. (Fig. 2,5).

Re Claim 41; Zarinetchi discloses wherein the reception circuit comprises a demodulator (26) configured to produce an output signal (72). (Fig. 2)

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zarinetchi et al. (US 6,442,434) in view of Salmet (US 3,828,335) and further in view of Giannopoulos et al. (US 20030214821)

Re Claims 26; Zarinetchi in view of Salmet disclosure has been discussed above. 
Kato does not discloses wherein the control signal is used for transferring a feedback signal originated at said secondary inductive coil to said primary inductive coil for regulating power transfer across said coupling wherein said driver is configured to adjust said transmission frequency in response to said feedback signals wherein the control signal is adapted to transfer a first signal and a second signal, and wherein said driver is configured to increase said transmission frequency when said first signal is received by the receiver, and decrease said transmission frequency when said second signal is received by the receiver and  wherein said feedback signal carries data pertaining to the operational parameters of said electric load and wherein said operational parameters are selected from the group consisting of required operating voltage for said electric load; required operating current for said electric load; required operating temperature for said electric load; required operating power for said electric load; measured operating voltage for said electric load; measured operating current for said electric load; measured operating temperature for said electric load; measured operating power for said electric load; power delivered to said primary inductive coil; power received by said secondary inductive coil; a user identification code; and a combination thereof.
However Giannopoulos discloses wherein the control signal is used for transferring a feedback signal originated at said secondary inductive coil to said primary inductive coil for regulating power transfer across said coupling wherein said driver is configured to adjust said transmission frequency in response to said feedback signals wherein the control signal is adapted to transfer a first signal and a second signal, and wherein said driver is configured to increase said transmission frequency when said first signal is received by the receiver, and decrease said transmission frequency when said second signal is received by the receiver and  wherein said feedback signal carries data pertaining to the operational parameters of said electric load and wherein said operational parameters are selected from the group consisting of required operating voltage for said electric load; required operating current for said electric load; required operating temperature for said electric load; required operating power for said electric load; measured operating voltage for said electric load; measured operating current for said electric load; measured operating temperature for said electric load; measured operating power for said electric load; power delivered to said primary inductive coil; power received by said secondary inductive coil; a user identification code; and a combination thereof. (Par 0020-23)
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention to have coupled the feedback system disclosed by Giannopoulos with the device of Zarinetchi motivated by the desire to constantly provide the required amount of power required by the load to operate effectively so that the load is not over/under powered. 

Claims 39 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zarinetchi et al. (US 6,442,434) in view of Salmet (US 3,828,335) and further in view of Jin (US 2008/0197713)

Re Claims 39 and 40; Zarinetchi discloses wherein the voltage monitor as discussed above. Zarinetchi does not disclose comprises a voltage peak detector and wherein the voltage peak detector is configured to detect increases in a transmission voltage between the at least one primary inductive coil and the at least one secondary inductive coil.
However, Jin discloses a voltage peak detector and wherein the voltage peak detector (28) is configured to detect increases in a transmission voltage between the at least one primary inductive coil and the at least one secondary inductive coil. (Fig. 14 and Par 0204-0204)
Therefore, it would have been obvious to one of the ordinary skilled in the art at the filing of the invention to have detected the peak of the voltage transmitted to the receiver in order to protect the load from excessive voltage transmitted that could damage the load. 


Response to Arguments

Applicant’s arguments, see pages 7-13, filed 12/07/2021, with respect to the rejection(s) of claim(s) 21-31, 34-36, 38-42 under 35. U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zarinetchi.
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. 
Regarding the 103 rejection, the applicant argues that the references are devoid of a “a reception circuit comprising a voltage monitor for monitoring amplitude across the primary inductive coil, wherein the reception circuit is configured for detection of control signals originated at the secondary inductive coil by connecting at least one electric element to the secondary inductive coil to an electric load…..”
	However, the examiner respectfully disagrees, As shown in the rejection and the cited paragraphs, the combination of references discloses the claimed limitation. 
For instance, with respect to “a reception circuit (control circuit) comprising a voltage monitor for monitoring amplitude across the primary inductive coil, 
Zarinetchi Col 2 line 47-50 and see col 6 lines 35-45 discloses “The method comprises acts of monitoring a primary amplitude of a primary voltage across the primary winding, and regulating the primary amplitude based only on the monitored primary amplitude and a reference voltage.”
Applicant further argues that Zarinetchi at beast discloses that a “magnetic field 36 that couples the primary and second winding is viewed as forming a portion of a “power channel 72”, over which power is transferred from the power supply 20 to the variable load 44 at the particular frequency 54”
The power channel 72 of Zarinetchi does not disclose “control signals originated at the secondary inductive coil”
However, the examiner respectfully disagrees, Zarinetchi discloses the secondary circuit 42 of the secondary side of the energy transfer system generates one or more indications 76 (shown symbolically as an asterisk in FIG. 4) on the power channel 72 that are detectable on the primary side of the energy transfer system. One or more detectable indications 76 provide information to the primary circuit 22 that is related, for example, to the variable load 44 and the relative position of the windings. In one aspect of this embodiment, the reference control circuit 31 includes circuitry to detect a detectable indication 76 on the power channel 72, as discussed further below in connection with FIGS. 5 and 10, and in turn outputs the varying reference parameter 29 based on one or more detectable indications 76. (Col. 13 line 12-25) which indicates that the 76/72 is generated from the secondary circuit

Regarding Claim 42, applicant argues that further provides the inductive feedback channel, which none of the references disclose, teach, or suggest. For instance, as shown in FIG. 7c of the Application as filed, which is provided herein with annotations, the inductive feedback channel 7120 spans the inductive power outlet 7200 and the secondary unit 7300. Further, the receiving circuit 7124 is clearly shown as a subpart of the inductive feedback channel 7120 that is within the inductive power outlet 7200.
Regarding the argument “the inductive feedback channel 7120 spans the inductive power outlet 7200 and the secondary unit 7300” granted the drawing shows a phantom path connecting the 7123 of the receiver circuit to 7124 of the transmitter circuit, the communication between 7123 and 7124 is performed through the inductors 7220 and 7230. This is because the transmitter and the receiver are physically separated from one another and as such 7123 and 7124 are also physically separated from each other. Thus, the phantom lines do not show or teach that 7123 and 7124 is physically connected together but merely a channel for communication through the inductors.
As indicated above, channel is understood as a path along which information in the form of an electrical signal passes and because the information is originated from the transmitter (control device) and/or the receiver, the channel spans from the inductive power outlet and ends with the reception device or vice versa and the circuitry which made up the reception circuit would communicate with the circuitry 7123 through the inductors or the channels. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
02/15/2022
 Primary Examiner, Art Unit 2836